                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

IESHIA HOLLINS JONES                                CIVIL ACTION NO. 3:17-cv-01039

VS.                                                 JUDGE TERRY A. DOUGHTY

WAL-MART LOUISIANA, LLC, ET AL.                     MAG. JUDGE KAREN L. HAYES

                                            RULING

       Pending here is the Motion for Partial Summary Judgment Regarding Plaintiff’s

Economic Damages and Wage Loss Claims filed by Defendants Wal-Mart Louisiana, LLC and

Wal-Mart Stores Inc. (collectively “Wal-Mart”) [Doc. No. 51]. Defendant Ieshia Hollins Jones

(“Jones”) has filed an opposition [Doc. No. 63]. Wal-Mart has filed a reply [Doc. No. 73].

       For the foregoing reasons, the motion is GRANTED.

I.     FACTS AND PROCEDURAL HISTORY

       Jones filed this lawsuit following a slip and fall accident at a Wal-Mart Store in West

Monroe, Louisiana on August 16, 2016. As a result of the accident, she claims to have sustained

economic damages and lost wages. In its motion, Wal-Mart contends, first, that all of Jones’

alleged economic losses are actually those of a company called Direnzic Technology &

Consulting, LLC, (“Direnzic”), and that none of the alleged losses belong to Jones. Secondly,

Wal-Mart contends that the record is void of any documentation or support for Jones’ claim that

she personally suffered lost wages. Wal-Mart therefore seeks summary judgment dismissing

Jones’ claims for economic damages and wage loss claims with prejudice

       Wal-Mart asserts that when Jones submitted her Initial Witness and Exhibit Lists in

December 2017, she did not identify any documentation that might support her economic
damage claims or her lost wage claims. Wal-Mart then deposed Jones on January 4, 2018, and

requested information pertaining to these claims.

          Jones testified that she owns her own technology management and consulting limited

liability company, Direnzic [Doc. No. 51-5, p. 18].     She does not take a salary but draws from

the company if there is a profit [Id., pp. 20-21]. She could not calculate the amount of her lost

wages, but she testified that she initially missed only four to five days of billing for Direnzic

following the accident due to pain, and additional days to attend doctors’ appointments [Id., pp.

18-20].

          Wal-Mart asserts that Jones’ testimony revealed that her lost wage claims were premised

on losses her company allegedly incurred, not losses of Jones in her personal capacity.

Specifically, Jones claimed that she canceled a Direnzic seminar she planned to host in the days

after the accident, and that she could not bid on at least two projects on behalf of Direnzic [Id.,

pp. 29-30, 92-94].    Jones was unable to establish the company expenses lost for having to

reserve the class area and books and could provide no details regarding the company’s alleged

lost project bids, such as the time frame or income lost for them [Id., pp. 92-94]. Nonetheless,

Jones testified that her company did not lose any clients because of the accident, and she could

not say whether she lost any new business [Id., pp. 28-29].

          However, on the morning of a scheduled mediation on August 20, 2018, Jones provided a

self-calculation of her company’s alleged economic losses, purporting to show lost income of

$48,410.00 and “potential” lost wages in the amount of $6,661,820.00, which she attributed to

Direnzic’s loss of the opportunities to bid on projects. [Doc. No. 51-6, Plaintiff’s “Lost Wage

Data” Worksheet].


                                                  2
       Despite her alleged claims of company losses in the millions of dollars, Jones’ Schedule

C tax returns for Direnzic for 2015 and 2016 showed gross receipts of $9,129.00 and $17,500.00,

respectively. [Doc. No. 51-10].

       On February 6, 2019, Wal-Mart re-deposed Jones about her alleged economic and wage

loss claims. Jones confirmed the losses she is claiming were not sustained by her personally,

but by Direnzic [Doc. No. 51-7, p. 79].   These alleged losses include hours the company would

have billed to clients, a company seminar cancelation, accounts payable the company paid out to

contractors, time that the company could not bill while she was at the doctor’s office, and bids

the company did not complete and/or timely deliver, which totaled the $6,661,820.00 she is

seeking [Id., pp 50-79].

       Wal-mart argues in its motion for partial summary judgment that since none of the

alleged losses are those that belong to Jones, and since the record is void of any documentation

or support for Jones’ claim that she personally suffered lost wages, it is entitled to summary

judgment dismissing Jones’ claims for economic damages and wage loss claims with prejudice.

       Jones responds that, as the owner of Direnzic, her personal income is based on her

Schedule C that is filed with her personal 1040 taxes; therefore, any profit of the business is

considered her personal taxable earning. She argues that she is not attempting to assert a claim

on behalf of Direnzic for business losses, but, rather, is asserting a claim for her own personal

lost wages.   In support of her argument, she attaches the Affidavit of Johann V. Hollins, the

preparer of her income tax returns [Doc. No. 63-2].




                                                 3
II.     LAW AND ANALYSIS

        A.      Summary Judgment

        Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

Fed. R. Civ. P. 56(a).     A fact is Amaterial@ if proof of its existence or nonexistence would affect

the outcome of the lawsuit under applicable law in the case.      Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such

that a reasonable fact finder could render a verdict for the nonmoving party.      Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial.   Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than Asome

metaphysical doubt as to the material facts.@     Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986).       In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

        B.      Wal-Mart’s Statement of Uncontested Facts is Deemed Admitted

        Jones did not file a Statement of Contested Facts in response to Wal-Mart’s Statement of

Uncontested Facts.       This Court’s Local Rule 56.2 provides:

                Each copy of the papers opposing a motion for summary judgment
                shall include a separate, short and concise statement of the material
                facts as to which there exists a genuine issue to be tried. All material
                facts set forth in the statement required to be served by the moving
                party will be deemed admitted, for purposes of the motion, unless
                controverted as required by this rule.

        Accordingly, the following facts, which were set forth in Wal-Mart’s Statement of

                                                    4
Uncontested Facts [Doc. No. 51-2], are deemed admitted for purposes of this motion:

               1. Jones is the owner and sole member of Direnzic Technology
               and Consulting, LLC, a limited liability company.

               2. Jones does not earn or take a salary.

               3. Jones’s business did not lose any clients because of the accident,
               and Jones has no evidence that her business lost any new business.

               4. Jones has not lost any wages in her personal capacity as a result
               of the incident in issue.

               5. The alleged economic losses Jones claims in this personal injury
               litigation are not losses sustained by Jones, personally, but by the
               business, Direnzic.

               6. All of the economic losses claimed by Jones in this lawsuit are
               alleged losses sustained by Direnzic and not by Jones, personally.

               7. Jones cannot claim damages for any change in business or
               corporate earnings of Direnzic which is not reflective of alleged
               actual wage losses of the individual.

       The Court finds that, based upon these undisputed facts alone, Wal-Mart’s motion should

be granted. The Court further finds that Wal-Mart’s motion should be granted for the following

additional reasons.

       C.      Alleged Economic Damages and Wage Loss Claim

       Wal-Mart contends that all of Jones’s alleged economic losses are actually those of

Direnzic and that Jones has no cause of action to claim damages for the economic losses of

Direnzic.

       At the outset, the Court notes that, under Louisiana law, a merchant such as Wal-Mart

owes no duty to a limited liability company such as Direnzic. This is a diversity action; therefore,

Louisiana substantive law applies. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).      As


                                                 5
noted by the Court in Am. Rebel Arms, L.L.C. v. New Orleans Hamburger & Seafood Co., 15-

599 (La. App. 5 Cir. 2/24/16), 186 So. 3d 1220, 1223-24, the Louisiana legislature did not intend

for a Louisiana merchant’s duty to extend to limited liability companies. The Court stated that

La. R.S. 9:2800.6 provides that “a merchant owes a duty to persons who use his premises...,” and

the scope of the merchant’s duty does not extend further than those natural persons who use the

premises.

       Therefore, Wal-Mart owed no duty to Direnzic.

       Further, under Louisiana law, limited liability companies are distinct juridical persons

separate and apart from their members, managers, officers and owners. La. C.C. art. 24; La. R.S.

12:1303.    As a matter of law, a corporation does not have a cause of action in a personal injury

tort suit for recovery of economic loss damages based on personal injuries sustained by an

employee, including those employees closely associated with the corporation such as an owner,

president, or sole shareholder.   James v. Lincoln Gen. Ins. Co., No. CIV. 09-0727, 2011 WL

3878339, at *5 (W.D. La. Aug. 30, 2011). The same applies to limited liability companies.

Captville v. Liberty Mut. Ins. Co., No. CIV.A. 10-267-JJB, 2012 WL 112992, at *6 (M.D. La.

Jan. 12, 2012), adhered to on reconsideration, No. CV 10-267-JJB-SCR, 2012 WL 13001554

(M.D. La. Mar. 16, 2012) (“[N]either corporations nor LLCs have a cause of action for claims of

economic loss based on personal injuries sustained by an employee or even an owner.”);

Duxworth Roofing & Sheet Metal Inc. v. Assurance Co. of Am., No. CV 15-2150, 2016 WL

10574682, at *3 (E.D. La. Apr. 11, 016) (economic losses of an LLC are not recoverable based

upon personal injury of an employee.).

       As the Am. Rebel Arms Court explained:


                                                 6
                 No member, manager, employee, or agent of a limited liability
                 company is liable in such capacity for a debt, obligation, or liability
                 of the limited liability company.” La. R.S. 12:1320(B). Likewise,
                 members have no interest in a limited liability company’s property.
                 La. R.S. 12:1329. Consequently, members of a limited liability
                 company have no right to sue personally for damages to limited
                 liability company property. Ziegler v. Hous. Auth. of New Orleans,
                 12-1168 (La.App. 4 Cir. 4/24/13), 118 So.3d 442, 450. From this,
                 the corollary follows that a limited liability company does not have
                 a right to sue for damages based on the personal injuries of one of
                 its members. See Captville v. Liberty Mut. Ins. Co., 2012 U.S. Dist.
                 LEXIS 3711, 2012 WL 112992, *6 (M.D. La.2012) (“[N]either
                 corporations nor LLCs have a cause of action for claims of economic
                 loss based on personal injuries sustained by an employee or even an
                 owner.”).
Id, at1224–25.

       Therefore, Direnzic has no cause of action against Wal-Mart for the damages Jones

allegedly suffered in the slip and fall, and Jones has no right to sue personally for damages to

Direnzic property.

       As to the question of whether Jones has a right of action and/or cause of action to bring

claims for losses of her limited liability company against Wal-Mart in her personal capacity, a

plaintiff in a personal injury suit cannot claim damages for any change in business or corporate

earnings of the plaintiff’s business, which is not reflective of the alleged actual wage losses of

the individual. Butler v. Home Depot U.S.A., Inc., No. CV 16-1718, 2018 WL 1918086, at *4

(W.D. La. Apr. 23, 2018) (finding that a change in business or corporate earnings of the

plaintiff’s private law practice is not reflective of her lost wages as an individual.).

       In this case, Jones testified consistently that she has not personally lost wages, she did not

earn or take a salary, and that all of the alleged losses claimed in this litigation were suffered by

her business, not by her personally.

       Additionally, the Hollins Affidavit [Doc. No. 63-2] indicates that she takes a draw, as the

                                                   7
owner of her company for year-end profits, but does not establish that she had earned wages, or

would have earned wages but for the injuries she allegedly sustained in the accident.

       In a personal injury suit, the plaintiff who owns an LLC is not entitled to recover lost

“draws” (i.e. “income of the LLC left over after expenses, wages, and taxes are paid”) from the

LLC, but can only recover wages paid on behalf of the LLC to the plaintiff. Captville, 2012 WL

13001554, at *1.

       The United States District Court for the Middle District of Louisiana in Captville

provided a clear explanation for the distinction between a wage earned and a company draw:

               A wage is generally defined as “compensation of an employee based
               on time worked or output of production.” Black's Law Dictionary
               (8th ed. 2004). In contrast, a draw is generally based off of the
               profits of a business, at a given interval, equal to the member's equity
               stake in the company. Thus, because Captville and her husband are
               the sole members of Trinity Enterprises, LLC, she may receive
               income from Trinity in two ways: (1) wages she is paid as an
               employee of the company based on work she performs, and (2)
               draws she receives as an owner of the company based on the
               company's performance. The latter is not necessarily tethered to the
               former, though they may be causally related.

Captville, 2012 WL 13001554, at *1 (M.D.La., 2012).

       The Captville Court held that the personal injury plaintiff was entitled to recover for lost

wages, which are a personal loss, but was not entitled to recover for lost draws, which are

attributable to the company’s losses, explaining, “the economic loss rule does not allow

[Plaintiffs] to recover lost earnings of the LLC in an action for lost wages because that would

entail [the Plaintiff] improperly asserting the LLC's claim. Id. This makes sense because Limited

Liability Companies are distinct and separate legal entities from the company owners.

       In this matter, Jones was questioned on multiple occasions, through written discovery and


                                                  8
deposition testimony, regarding her economic damage claims, and each time, she confirmed the

claimed losses were those of the company, Direnzic, not losses personally sustained by her.

[Doc. No. 51-5, pp. 21, 24, 28-29; Doc. No. 51-7, pp. 40-43; pp. 51-53; pp. 68-69; pp. 79-80].

Because any losses sustained by Direnzic in the form of canceled seminars, hired contractors,

lost bids and/or billable hours worked are exclusively those of the company, Jones cannot

personally recover for same.

       The uncontradicted summary judgment evidence shows that all of Jones’ alleged

economic losses are actually those of Direnzic and that none of the alleged losses belong to

Jones. Therefore, her economic loss claim should be dismissed.

       With regard to lost wages, ultimately, it is the plaintiff's burden to prove that past lost

wages resulted from the accident in question. Butler, supra; Saucier v. State Farm Mut. Auto. Ins.

Co., No. CV 14-3157, 2016 WL 3977253, at *2 (W.D. La. July 20, 2016), citing ANMAC Found.

Inc. v. St. Patrick Hosp. of Lake Charles, 594 So. 2d 951, 956 (La. App. 3 Cir. 2/12/92).

       Because Jones has not put forth any independent evidence reflecting the wages she lost or

that she would have earned wages but for the incident giving rise to this litigation, her alleged

wage loss claim must be dismissed.

III.   CONCLUSION

       The record lacks any evidence of economic losses and/or wages lost personally by Jones.

The only evidence produced establishes that the economic losses alleged are losses attributable

to Direnzic, and are not recoverable by Jones in her personal capacity in this personal injury

lawsuit against Wal-Mart as a matter of law.

       Accordingly, Wal-Mart’s Motion for Partial Summary Judgment Regarding Plaintiff’s


                                                  9
Economic Damages and Wage Loss Claims [Doc. No. 51] is GRANTED and all economic

damage claims and wage loss wage claims asserted by Jones are DISMISSED WITH

PREJUDICE.

      MONROE, LOUISIANA, this 29th day of August, 2019.




                                            ______________________________________
                                              TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                          10
